Affirmed and Opinion Filed December 7, 2015.




                                                     In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                             No. 05-14-01224-CR

                       TRAYVON DONTARIO HATTER, Appellant
                                                        V.
                                THE STATE OF TEXAS, Appellee

                             On Appeal from the 199th Judicial District Court
                                          Collin County, Texas
                                 Trial Court Cause No. 199-80148-2014

                                   MEMORANDUM OPINION
                             Before Justices Fillmore, Stoddart, and O’Neill1
                                      Opinion by Justice Stoddart

       Trayvon Dontario Hatter waived his right to a jury trial and was convicted of aggravated

robbery following a bench trial. The trial court assessed punishment at twenty-five years in

prison. Hatter raises two issues on appeal: (1) accomplice witness testimony was not

corroborated; and (2) the trial court erred by admitting hearsay testimony. We affirm the trial

court’s judgment.

                                                 BACKGROUND

       Hatter has two brothers, Robert Brooks and Charles Doyal. Both Hatter and Brooks are

friends with the complainant, Ryan Iseghohi. Ryan was at his condominium one evening, with

his sister, Anita Iseghohi, when Brooks came by to visit. Ryan’s girlfriend, Deidra Lafferty,

       1
           The Hon. Michael J. O'Neill, Justice, Assigned
came by later to watch TV. Ryan felt Brooks was acting suspiciously that evening. Brooks was

walking in and out of the house talking on his phone and Ryan had to unlock the door and turn

off his home alarm. Moments after Brooks came inside and went upstairs, two men wearing

masks came in the house. One man had a gun and the other man had a knife. Ryan recognized

Hatter as the man with the gun by his voice and his posture. Ryan thought it was a joke until the

man with knife, later identified as Doyal, stabbed Ryan in the arm.

       The men forced Ryan and Lafferty to the floor and covered their faces with a blanket.

Hatter held the gun to the back of Ryan’s head. Doyal went upstairs and brought Ryan’s sister

downstairs and made her lie on the floor with the others. Hatter and Doyal stole computers,

electronics, clothing, money, and car keys from the victims. Ryan told police he believed that

Brooks set up the robbery.

       Brooks, who previously pleaded guilty to the aggravated robbery, agreed to testify in

exchange for a reduced sentence of twenty-five years, instead of thirty-five years previously

offered by the State. Brooks equivocated on whether Hatter was part of the robbery, but

eventually admitted Hatter was one of the men in the masks.

                                   ACCOMPLICE TESTIMONY

       In his first issue, Hatter argues that Brook’s testimony implicating Hatter in the robbery

was not corroborated.

       A conviction cannot rest on the testimony of an accomplice unless corroborated by other

evidence “tending to connect the defendant with the offense committed; and the corroboration is

not sufficient if it merely shows the commission of the offense.” TEX. CODE CRIM. PROC. ANN.

art. 38.14 (West 2005). The corroborating evidence need not be sufficient, standing alone, to

prove the defendant committed the offense beyond a reasonable doubt. See Joubert v. State, 235
S.W.3d 729, 731 (Tex. Crim. App. 2007) (per curiam). The non-accomplice evidence must


                                               –2–
simply link the accused in some way to the commission of the offense and allow a rational fact-

finder to conclude the evidence sufficiently tends to connect the accused to the offense. See

Simmons v. State, 282 S.W.3d 504, 508 (Tex. Crim. App. 2009). We consider the combined

force of all the non-accomplice evidence that tends to connect the accused to the offense. Smith

v. State, 332 S.W.3d 425, 442 (Tex. Crim. App. 2011). “[W]hen there are conflicting views of

the evidence—one that tends to connect the accused to the offense and on that does not—we will

defer to the factfinder’s resolution of the evidence.” Id.

       The evidence indicates Ryan was friends with Hatter before the robbery. When the two

men entered his house, Ryan recognized Hatter by “his voice, his posture, just everything.”

Identification of a defendant’s voice is evidence tending to connect the defendant to the offense

if the witness, on a prior occasion, was in the defendant’s presence and heard the defendant’s

voice. Stevenson v. State, 997 S.W.2d 766, 769 (Tex. App.—Houston [1st Dist.] 1999, pet.

ref’d); see also Simmons, 282 S.W.3d at 509 (evidence that victim recognized defendant’s voice

as the voice of a man who asked for a ride hours before the robbery together with other non-

accomplice evidence tended to connect defendant to the offense). A rational fact-finder could

conclude Ryan’s familiarity with Hatter and recognition of Hatter’s voice tended to connect

Hatter to the offense. See Stevenson, 997 S.W.2d at 769.

       In addition, when Hatter was arrested, he was wearing a Detroit Lions hat with all the

tags still on it. Ryan identified the hat as his hat that was stolen in the robbery. The fact-finder

could rationally find that Hatter’s possession of Ryan’s recently-stolen property was a suspicious

circumstance tending to connect Hatter to the offense. See Simmons, 282 S.W.3d at 509

(defendant’s letter to accomplice could rationally be viewed as a suspicious circumstance).

       Considering all the non-accomplice evidence together, we conclude a rational fact-finder

could find that evidence tends to connect Hatter to the offense. See id. at 511. We overrule

                                                 –3–
Hatter’s first issue.

                                       HEARSAY EVIDENCE

        In his second issue, Hatter contends the trial court erred by overruling his hearsay

objection to Anita’s testimony that Ryan told her after the robbery he thought Hatter was one of

the robbers.

        During the State’s redirect examination of Anita, she testified:

                Q. After this robbery, did you talk to Ryan and kind of gather details and
                   exchange kind of what you thought had happened between the two of
                   you?

                A. Yes.

                Q. Did Ryan tell you who he thought the person with the gun was?

                A. He told me it was Trayvon [Hatter].

                Q. Same Trayvon you identified in court here today?

                A. Yes. . . .

                ...

                Q. So we were talking just now about how things happened and how
                   you—you had a discussion with Ryan after the fact.

                   Can you tell us about that?

                A. Okay. He—because I asked him—

        At this point, defense counsel objected on hearsay grounds. The State argued the defense

had “opened the door” to this evidence in cross-examination. The trial court overruled the

objection. Anita then testified that after the robbery, Ryan told her he felt that Hatter had

something to do with the robbery because Ryan “heard his voice, and [Ryan] could recognize his

voice because they were friends.”

        We review the trial court’s admission of evidence under an abuse of discretion standard.

Tillman v. State, 354 S.W.3d 425, 435 (Tex. Crim. App. 2011). To preserve error in admitting

evidence, a party must make a timely and proper objection and obtain a ruling. TEX. R. EVID.
                                           –4–
103(a)(1); TEX. R. APP. P. 33.1(a). The party must object each time the inadmissible evidence is

offered or obtain a running objection. Lane v. State, 151 S.W.3d 188, 193 (Tex. Crim. App.

2004); Valle v. State, 109 S.W.3d 500, 509 (Tex. Crim. App. 2003). “[E]rroneously admitting

evidence ‘will not result in reversal when other such evidence was received without objection,

either before or after the complained-of ruling.’” Coble v. State, 330 S.W.3d 253, 282 (Tex.

Crim. App. 2010) (quoting Leday v. State, 983 S.W.2d 713, 718 (Tex. Crim. App. 1998)); see

also Estrada v. State, 313 S.W.3d 274, 302 n.29 (Tex. Crim. App. 2010) (noting any error was

harmless in light of “very similar” evidence admitted without objection). Thus, error in the

admission of evidence may be rendered harmless when “substantially the same evidence” is

admitted elsewhere without objection. Mayes v. State, 816 S.W.2d 79, 88 (Tex. Crim. App.

1991), superseded by statute on other grounds, TEX. CODE CRIM. PROC. ANN. ART. 38.37 (West

Supp. 2015).

       We conclude that any error in admitting Anita’s testimony was not preserved and was

harmless because she testified without objection to similar evidence—that Ryan told her after the

robbery he thought Hatter was the person with the gun. See Coble, 330 S.W.3d at 282; Leday,
983 S.W.2d at 718. We overrule Hatter’s second issue.

                                          CONCLUSION

       Having overruled all of Hatter’s issues, we affirm the trial court’s judgment.




                                                     /Craig Stoddart/
                                                     CRAIG STODDART
                                                     JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)
141224F.U05
                                               –5–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

TRAYVON DONTARIO HATTER,                           On Appeal from the 199th Judicial District
Appellant                                          Court, Collin County, Texas
                                                   Trial Court Cause No. 199-80148-2014.
No. 05-14-01224-CR        V.                       Opinion delivered by Justice Stoddart.
                                                   Justices Fillmore and O’Neill participating.
THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 7th day of December, 2015.




                                             –6–